Order entered July 22, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01024-CR

                 DRALON DURAN PATTERSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 5
                           Dallas County, Texas
                   Trial Court Cause No. F19-75183-L

                                       ORDER

      Appellant was convicted of aggravated sexual assault. His brief identifies the

complaining witness by her full name. Accordingly, we STRIKE appellant’s brief.

      We ORDER appellant to file, within TEN DAYS of the date of this order,

an amended brief that identifies the complaining witness by initials only, even

when quoting portions of the record.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE